Robb, J.
(concurring specially): While I agree with all the basic law stated in the majority opinion, I am of the further opinion this *479is not a proper appeal and should be dismissed. The record reflects the principal arguments o£ all parties in the controversy center around a single question which is whether one insurance carrier (insurer for Jess Burch, the first employer) can shift the liability for compensation to another insurance carrier (insurer for Fox Construction Company, the second and last employer). The workmens compensation act makes no provision for such a question to be raised on appeal to this court and I believe the workman, therefore, should not be forced into the expense of having appellate review thereof. I would dismiss the appeal.